IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,        )
                          )
v.                        ) ID Nos. 1703004263 and 1703015343
                          ) Cr. A. Nos. IN16-11-1065, etc.
BRANDON BROWN,            )
               Defendant. )

                               Submitted: July 31, 2020
                              Decided: September 9, 2020

                                        ORDER

         Upon Defendant, Brandon Brown’s, Motion for Postconviction Relief,
                                   DENIED.


         This 9th day of September, 2020, upon consideration of the Defendant

    Brandon Brown’s Pro Se Motion for Postconviction Relief (D.I. 32)1 and the

    amendments thereto, the State’s response, the Commissioner’s Report and

    Recommendation that Mr. Brown’s Pro Se Motion for Postconviction Relief should

    be DENIED, and the record in this case, it appears to the Court that:

         (1)    In August of 2017, a grand jury returned two different indictments

against Brandon Brown (and some co-defendants) charging him multiple counts of




1
   Because there are multiple Uniform Case Numbers assigned to this matter, the Court, for
simplicity sake, uses only the docket entry assignments made in Case Number 1703004263.

                                           -1-
burglary, aggravated menacing, theft, shoplifiting and related charges stemming

from a multitude of offenses occurred in January, February, and March of 2017.2

       (2)     On February 27, 2018, Mr. Brown pleaded guilty to six those charges

(five from the indictments, one by new information.)3 His sentencing occurred in

June, 2018, after the State filed a habitual criminal petition.4 Mr. Brown was

sentenced to an aggregate of 25 years of Level V incarceration, suspended after

serving 12 years (per the provisions of 11 Del. C. § 4214(c)), for decreasing levels

of quasi-incarceration and probation.5

       (3)     Mr. Brown filed no direct appeal from his convictions or sentence, but

did previously file an unsuccessful pro se application of sentence reduction.6

       (4)     In June 2019, Mr. Brown filed a timely pro se Motion for

Postconviction Relief pursuant to Superior Court Criminal Rule 61.7



2
    Indictment, State v. Brandon Brown, ID No. 1703004263 (Del. Super. Ct. Aug. 7, 2017) (D.I.
2); Indictment, State v. Brandon Brown, ID No. 1703015343 (Del. Super. Ct. Aug. 7, 2017) (D.I.
2).
3
   Plea Agreement and TIS Guilty Plea Form, State v. Brandon Brown, ID Nos. 1703004263, etc.
(Del. Super. Ct. Aug. 7, 2017) (D.I. 24).
4
    D.I. 26 and 27.

5
        Sentencing Order, State v. Brandon Brown, ID Nos. 1703004263, etc. (Del.
Super. Ct. June 29, 2018) (D.I. 29).
6
    D.I. 30 and 31.
7
    D.I. 36.

                                             -2-
         (5)     After expansion of the record and the State’s response, that motion was

referred to Superior Court Commissioner Janine M. Salomone in accordance with

10 Del. C. § 512(b) and Superior Court Criminal Rule 62 for proposed findings of

fact, conclusions of law, and recommendations for its disposition.

         (6)     The Commissioner docketed her Report and Recommendation on

July 31, 2020.8 The Commissioner recommended that Mr. Brown’s Motion for

Postconviction Relief be denied.9

         (7)     “Within ten days after filing of a Commissioner’s proposed findings of

fact and recommendations . . . any party may serve and file written objections.”10

Neither Mr. Brown nor the State filed an “objection” to the Commissioner’s Report

under Criminal Rule 62(a)(5)(ii).

         (8)     The Court accepts, in whole, the findings of fact and recommendations

made by the Commissioner.11 After a thorough review of the record in this case, the

Court finds there is no constitutional or legal basis to doubt the validity of

Mr. Brown’s conviction; his guilty plea was knowing, voluntary, and intelligent.

Nor is there a doubt that Mr. Brown’s counsel was wholly effective when


8
     D.I. 46.
9
     State v. Brown, 2020 WL 4383574 (Del. Super. Ct. July 31, 2020).
10
     Super. Ct. Crim. R. 62(a)(5)(ii).
11
     Id. at 62(a)(5)(iv).

                                              -3-
investigating and evaluating his case for potential defenses, when challenging and

litigating the issues that counsel had a good faith basis to believe had merit, when

negotiating a plea resolution—which included downgrading and resolution of even

the unindicted charges Mr. Brown was then facing—and when assisting Mr. Brown

while entering his guilty plea. Counsel also thoroughly prepared for and advocated

during Mr. Brown’s sentencing. In short, it plainly appears from the motion and the

record of prior proceedings that Mr. Brown is not entitled to postconviction relief.

      NOW THEREFORE, after careful and de novo review of the record in this

case, and for the reasons stated in the Commissioner’s Report and Recommendation

of July 31, 2020, Mr. Brown’s Motion for Postconviction Relief is DENIED.

                                SO ORDERED this 9th day of September, 2020.

                                /s/ Paul R. Wallace
                                _____________________________________
                                Paul R. Wallace, Judge
Original to Prothonotary

cc: Hon. Janine M. Salomone
    Kelly H. Sheridan, Deputy Attorney General
    Eugene J. Maurer, Jr., Esquire
    Brandon Brown, pro se




                                         -4-